LEWIS, J.
The defendant was indicted-for grand larceny in the first degree, and the trial resulted in a verdict of guilty. From the judgment entered thereon, defendant appeals.
Of the many assignments of error, only those will be considered which have been urged in the brief. All of the other assignments may be classified under three heads: First, as to error in the examination of certain jurors; second, in reference to the introduction of evidence; and, third, those directed to the refusal of the court, to give certain requests. In the abundance of caution, we have examined all of these assignments, and find no one of them well taken,, and it would add nothing of value to the disposition of the case to enter into a particular examination of those questions. It must .be remembered that this court has established the rule that assignments not urged in the brief will be deemed to have been abandoned. Minneapolis, St. P. & S. Ste. M. Ry. Co. v. Firemen’s Ins. Co., 62 Minn. 315, 64 N. W. 902.
The indictment, in substance, charges that the said Andrew M. Hulder on March 1, 1898, at the city of Minneapolis, designing to cfieat and defraud the Minneapolis, St. Paul & Sault Ste. Marie Railway Company of its property, did falsely and fraudulently pretend and represent to said railway company that he, said Hulder, on Jan-*526nary 19, 1898, at Armstrong creek, state of Wisconsin, while in the employ of said company, did receive bodily injuries, to wit, prolapsus of the rectum, through and by reason of the carelessness and negligence of said company, and said Hulder did then and there fraudulently demand of the said company the sum of $1,250 for said pretended injury, and the said company, believing all of said false and fraudulent statements to be true, and not knowing to the contrary, and relying thereon, paid said Hulder $1,250, whereas, in truth and in fact, the said Hulder did not on January 19, 1898, or at any other time, while in the employ of said company or otherwise, or at all, receive and sustain great and serious bodily injury, or any injury whatever, but, on the contrary, all of said statements, representations, and pretenses so made by the said Hulder were false, as he then and there well knew, etc.
The first objection urged against this indictment, is that it does not state facts sufficient to constitute a crime, because the names of the natural persons to whom said representations were made are omitted. The argument advanced in support of this objection is that the defendant was deprived of notice as to the nature of the offense, which was necessary to enable him to prepare for trial. The objection does not go to the sufficiency of the indictment. State v. Turley, 142 Mo. 403, 44 S. W. 267. While a corporation can only act and speak, and be spoken to, through its officers and agents, it is nevertheless a person in law. G. S. 1894, § 6842.
The next objection advanced against the indictment is that it does not positively and distinctly set forth the offense, in this: that the truth of the statements alleged to have been made to the company is not denied. The gist of the representation made by defendant to the company is that at a certain time and place, while in the employ of the company, by reason of its negligence he suffered an injury, to wit, prolapsus of the rectum. The indictment states that defendant did not at any time receive serious bodily injury, or any injury whatever, but that all of said representations were false. There is no specific denial of the defendant’s employment by the company, and no separate and specific denial that the company was negligent. The fact of employment is admitted, but *527the fact of the injury as stated by the negligence of the company is denied. The indictment is sufficient.
Again, it is urged that, if the denials above referred to are sufficient to negative the alleged statements of defendant to the company, then it,appears conclusively from the evidence that an accident did occur, that defendant did receive an injury, and that within a few hours thereafter prolapsus of the rectum did occur. It is claimed that the court erred in receiving evidence of defendant’s condition prior to the alleged accident. This evidence consists of the testimony of a physician who had treated defendant in July, 1896, for prolapsus of the rectum, and the testimony of a witness who testified to admissions by defendant in 1897 to the effect that he had suffered with that difficulty before that time. This evidence was proper, because it bears directly upon the effect of the injury which defendant claimed to have received January 19, 1898. If he had the rectal trouble one or two years prior thereto, such fact was proper to be taken into consideration in determining the effect of the injury, if any, received on January 19, 1898. But, says defendant, granted that he was treated for prolapsus 18 months prior, and that he had admitted being so afflicted, yet the fact that he had been working for the company seven months prior to January 19, 1898, and to all appearances was a sound and healthy man, was sufficient to establish as an undisputed fact' that he had recovered, and, if he' had a recurrence of the trouble immediately after the incident of January 19, it conclusively appeared to be the result thereof. It was for the jury to say from all of the evidence referred to whether the prolapse appearing after January 19 was the result of the occurrence of that date. For the same reason it was proper to receive the testimony of the physicians who treated the defendant, who testified as to statements made by defendant that he never had suffered from prolapse prior to January 19, 1898. The attorneys for defendant appear to have made objections to the introduction of testimony, and to have tried and submitted the case upon the 'theory that if it appeared that defendant had prolapse immediately after the occurrence of January 19, 1898, it was immaterial whether he had such trouble prior thereto. As before stated, it was com*528petent to show the man’s history in that respect, as bearing upon the truthfulness of bis representations.
Defendant also argues to tbe effect that it appears clearly from the evidence that the company did not rely upon tbe said statements of defendant, and did not pay him tbe money because of tbe same, but that tbe company settled with him to get rid of him. It appears from tbe evidence that before making payment tbe officers in charge of tbe settlement were in possession of tbe facts as reported by tbe physicians. Defendant himself admits that be told Collins, tbe claim agent, that be bad always been a sound and healthy man up to the time of tbe accident. Because the agent said be settled to get rid of him, it does not follow that be did not rely upon tbe truth of tbe statements that defendant bad been so injured.
We are satisfied from a careful examination of the record that tbe defendant bad a fair and complete opportunity to present bis defense. Tbe trial judge appears to bare used every precaution to protect tbe interests of defendant, and to afford him every facility to maintain bis defense. Tbe case was submitted to tbe jury in an able and impartial manner, and tbe verdict and judgment are fully sustained by tbe evidence.
Judgment affirmed.